Citation Nr: 1828558	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-29 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with a depressive disorder.

2. Entitlement to an effective date prior to April 27, 2012, for the award of service connection for PTSD with a depressive disorder.

3. Entitlement to an initial disability rating in excess of 10 percent for left knee tendonitis.

4. Entitlement to an effective date prior to April 20, 2015, for the award of service connection for left knee tendonitis.

5. Entitlement to an initial disability rating in excess of 20 percent for intervertebral disc disease and degenerative joint disease of the thoracolumbar spine prior to February 8, 2017, and in excess of 40 percent from February 8, 2017, forward.

6.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity.

7.  Entitlement to a separate rating for radiculopathy of the left lower extremity, prior to February 8, 2017.

8. Entitlement to service connection for a right leg condition, to include as secondary to service-connected left knee tendonitis.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to February 8, 2017.


REPRESENTATION

Appellant represented by:	Graham N. Wright, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2013, July 2015, November 2016, and March 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In March 2013, the RO awarded service connection for PTSD and assigned an initial 50 percent rating, effective April 27, 2012.  In July 2015, the RO awarded service connection for left knee tendonitis and assigned an initial 10 percent rating, effective July 2, 2015, which was later changed to April 20, 2015.  In November 2016, the RO denied service connection for a right leg disorder.  The RO also awarded service connection for intervertebral disc disease and degenerative joint disease of the thoracolumbar spine and assigned an initial 20 percent rating, effective July 22, 2016.  In March 2017, the RO assigned a 40 percent rating for the Veteran's intervertebral disc disease and degenerative joint disease of the thoracolumbar spine, effective February 8, 2017.

In the March 2017 rating decision, the RO also awarded the Veteran a separate 20 percent rating for radiculopathy of the left lower extremity as secondary to his service-connected low back disorder and entitlement to a TDIU, both effective February 8, 2017.  The Veteran submitted a notice of disagreement with these determinations in February 2018.  However, the Board notes that they are part and parcel of the current claim(s) already on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (Evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that if the claimant or the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then part and parcel of the claim is the issue of entitlement to TDIU based on that disability).

The Veteran had a video-conference hearing in September 2017 before the undersigned Veterans Law Judge.  At his hearing the Veteran stated that he was satisfied with the 40 percent rating assigned for his low back disorder as of February 8, 2017.  However, in February 2018 he indicated that he still wants a rating in excess of 40 percent for his low back disorder from February 8, 2017 forward.  Accordingly, the Board will address that issue on appeal.

The Board acknowledges that the Veteran has submitted correspondence asserting that there was clear and unmistakable error in a past rating decision(s) that denied service connection for a psychiatric disorder including PTSD.  See Notice of Disagreement received in July 2013; Transcript of Board Hearing, dated September 6, 2017, pages 14-15.  He did not, however, identify which of the prior rating decisions that denied this claim contained CUE.  Nor did he identify any error of fact or law in any prior rating decision, based on the record at the time, that denied the claim(s).  As such, the Veteran has not plead clear and unmistakable error with sufficient specificity to constitute a valid claim.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Nevertheless, he is not precluded from submitting such a claim in the future.

All of the claims, with the exception of service connection for a right leg disorder and entitlement to earlier effective dates for the awards of service connection for PTSD and left knee tendonitis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed the petition to reopen the claim for service connection for PTSD on April 27, 2012.

2. The Veteran filed a petition to reopen the claim for service connection for a left knee condition on December 14, 2012.

3. At the September 2017 Board hearing, the Veteran withdrew his claim for service connection for a right leg condition.


CONCLUSIONS OF LAW

1. The criteria for an earlier effective date prior to April 27, 2012, for the award of service connection for PTSD with a depressive disorder are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2. The criteria for an effective date of December 14, 2012, but no earlier, for the award of service connection for left knee tendonitis are met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3. The criteria are met for withdrawal of the appeal of the claim for entitlement to service connection for a right leg condition, to include as secondary to service-connected left knee tendonitis.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran seeks earlier effective dates for the award of service connection for PTSD and his left knee condition.  Specifically, he believes that he should be awarded a date prior to April 27, 2012, for PTSD, and prior to April 20, 2015, for the left knee condition.

Here, while the evidence of record precludes granting an earlier effective date prior to April 27, 2012, for PTSD, it, nevertheless, shows that an earlier effective date of December 14, 2012, is warranted for the left knee condition.

By way of history, in August 1976 the Veteran submitted a claim for service connection for a nervous condition.  The RO denied this claim in January 1977 and notified the Veteran of his appellate rights.  See RO letter to the Veteran dated January 20, 1977, with notation of 4107.   He did not appeal.  Thus, the January 1977 decision became final.  See 38 U.S.C. § 7105(c).  

With respect to the left knee, the RO denied service connection for a left leg condition in March 1972 (residuals of cellulitis) and January 1977 (a Baker's cyst and varicose veins).   The Veteran was notified of these decisions and of his appellate rights.  See RO Letters to the Veteran, dated March 30, 1972, and January 20, 1977.  He did not appeal.  Thus, these decisions became final.  See 38 U.S.C. § 7105(c).  The Veteran again attempted to reopen the claim for service connection for a left leg/knee disorder in October 1987.  However, he did not respond to the RO's letter dated December 10, 1987 requesting that he submit additional evidence in support of the claim.  Accordingly, that claim was abandoned.  See 38 C.F.R. § 3.158.

More recently, in a June 2002 rating decision the RO denied the Veteran's claims for service connection for PTSD and a left knee condition on the merits.  The Veteran was notified of this decision and of his appellate rights by letter dated June 14, 2002.  He timely filed a notice of disagreement (NOD) in September 2002 and the RO issued a statement of the case (SOC) in February 2003.  The Veteran, however, did not file a substantive appeal (VA Form 9).  Thus, the June 2002 rating decision became final.  See 38 U.S.C. § 7105(c).  

Subsequently, in October 2004, the Veteran filed a petition to reopen the claim for service connection for PTSD.  In a February 2006 rating decision, the RO reopened the claim, but denied it on the merits.  The Veteran was notified of this decision and of his appellate rights by letter dated February 14, 2006.  He did not appeal.  The February 2006 rating decision also became final.  See 38 U.S.C. § 7105(c).

In a statement received on April 27, 2012, the Veteran filed a petition to reopen the claim for service connection for PTSD.  In a statement received on December 14, 2012, he filed a petition to reopen the claim for service connection for a left knee disorder.  

In a March 2013 rating decision, the RO granted service connection for PTSD and assigned an initial evaluation of 50 percent effective April 27, 2012, the date of receipt of the petition to reopen the claim.  

Thereafter, in September 2013, the RO reopened the claim for service connection for the left knee condition, but denied it on the merits.  The Veteran timely filed an NOD, also in September 2013.  He, however, was never issued a SOC regarding denial of claim for service connection for the left knee condition.  Instead, in a July 2015 rating decision the RO granted service connection for the left knee condition assigning an initial rating of 10 percent effective July 2, 2015.  Thereafter, in a November 2015 decision review officer (DRO) decision, the effective date for the award of service connection for the left knee was changed to April 20, 2015, the date noted in his VA medical treatments of left knee pain.

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C. § 5110(a) (2017).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2017).

The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §  3.400(q)(2).  Thus, once a previous decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  The only exceptions to this rule is when a later grant of service connection is based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c), and when the decision is revised or reversed on the basis of clear and unmistakable error (CUE).

With respect to the date of claim, a specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501 , 5101 (West 2014); 38 C.F.R. § 3.151 (2015).  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim. Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

As noted above, the September 2002 and February 2006 ratings decisions are final.  See 38 U.S.C. § 7105(c).  Subsequent to the February 2006 rating decision that denied service connection for PTSD, there is no claim of record, formal or informal, for service connection for PTSD or a psychiatric disorder in general prior to April 27, 2012.  The claims file does not contain any earlier communication from the Veteran indicating an intent to claim service connection for PTSD or any psychiatric disorder between February 2006 and April 2012.  Accordingly, entitlement to an effective date earlier than April 27, 2012, for an award of service connection for PTSD is denied. 

With respect to the Veteran's left knee disorder, while the September 2002 rating decision became final on the issue for service connection for the left knee condition, the September 2013 rating decision did not as the Veteran timely filed his NOD and was never provided a SOC.  As the Veteran's claim was received on December 14, 2012, an effective date of December 14, 2012, is warranted for the award of service connection for the left knee condition.  See 38 U.S.C. § 5110(a) (2017).   The claims file does not contain any earlier communication from the Veteran indicating an intent to claim service connection for a left knee disorder between September 2002 and December 2012.  Accordingly, entitlement to an effective date earlier than December 14, 2012, for an award of service connection for the Veteran's left knee disorder is denied. 


Withdrawal

A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision in the matter.  See 38 C.F.R. §§ 20.202, 20.204.  On the record at the September 2017 Board hearing before the undersigned, the Veteran withdrew his appeal seeking service connection for a right leg condition.  Since the Board had not yet issued a decision in the matter, the criteria for withdrawal of the appeal are met.  When an appeal is withdrawn, there is no longer an allegation of error of fact or law in the matter remaining for the Board to consider.  Accordingly, the Board no longer has jurisdiction in the matter, and dismissal of the appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).


ORDER

Entitlement to an effective date prior to April 27, 2012, for the award of service connection for PTSD with a depressive disorder is denied.

Entitlement to an effective date of December 14, 2012, but no earlier, for the award of service connection for the left knee tendonitis, is granted.

The claim of entitlement to service connection for a right leg condition, to include as secondary to a service-connected disability, is dismissed.


REMAND

The claims for increased ratings must be remanded for new VA examinations.  At the September 2017 Board hearing, the Veteran indicated that his service-connected disabilities had increased in severity since the VA examinations conducted in February 2017.  In addition, regarding the left knee and back disorders,  the February 2017 VA examinations were inadequate because the examiners stated that it would be mere speculation to predict within a reasonable degree of medical certainty the potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting for these disabilities.  As such, new VA examinations are warranted.

Because the claims of entitlement to a separate rating for radiculopathy of the left lower extremity prior to February 8, 2017 and entitlement to a TDIU prior to February 8, 2017 are inextricably intertwined with the claims being remanded, they are deferred at this time.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit a VA Form 21-8940 detailing his work history and his annual income from April 2012 to February 2017.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from February 2017 forward.

3. Upon receipt of all additional treatment records, schedule a VA examination to assess the current severity of the Veteran's service-connected PTSD with a depressive disorder.  The claims folder and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4. Schedule appropriate VA examinations to assess the current severity of the Veteran's service-connected left knee tendonitis and intervertebral disc disease and degenerative joint disease of the thoracolumbar spine.  The claims folder and any other information deemed pertinent must be provided to and reviewed by the examiners in conjunction with the examinations.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

The examiners should test the range of motion of the knees and the thoracolumbar spine using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joint(s).  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

If the examiners are unable to answer any question without a resort to speculation, then they should so indicate and provide a rationale for why an answer could not be provided.  In any event, the type of test performed (i.e. active or passive, weight-bearing or nonweight-bearing), must be specified.  If the examiners are unable to conduct the required testing or conclude that the required testing is not necessary in this case, they should clearly explain why that is so.

The examiners should also state whether the examinations are taking place during a period of flare-up.  If not, the examiners should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and any additional relevant evidence of record, the examiners should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  To the extent possible, the examiners must express any functional loss in terms of additional degrees of limited motion (flexion and extension) of the Veteran's left knee and back (i.e., the extent of the Veteran's pain-free motion), to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria). 

If the examiners cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiners should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5. After completing the above actions and any other development, the Veteran's claims should be readjudicated.  If the claims remain denied, a SSOC should be provided to the Veteran and his attorney. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


